         Case 2:20-cv-02267-EEF-DPC Document 50 Filed 03/25/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


 CURTIS RODRIGUE                                                                  CIVIL ACTION

 VERSUS                                                                           NO. 20-2267

 NATIONAL INSURANCE COMPANY ET AL.                                                SECTION "L" (2)


                                       ORDER & REASONS

         Before the Court is a motion for partial summary judgment by Defendant Slay

Transportation Co. (“Slay Transportation”) on Plaintiff’s negligent hiring, training, supervision,

and entrustment claims. R. Doc. 13. Plaintiff opposes the motion. R. Doc. 27. Having considered

the parties’ briefs and the applicable law, and having heard the parties on oral argument, the Court

now issues this Order and Reasons.

    I.      BACKGROUND

         This case arises from a three-vehicle accident that occurred on June 17, 2019 on I-12

Westbound in St. Tammany Parish, Louisiana. R. Doc. 1-4 ¶ 2. Plaintiff Curtis Rodrigue alleges

that Norman Nelson was operating a hazardous materials tanker truck owned by Slay

Transportation when he rear-ended Plaintiff’s vehicle stopped for traffic. Id. ¶¶ 4-5. Plaintiff was

then jolted forward into the rear-end of the vehicle in front of him Id. ¶ 6. As a result of the accident,

Plaintiff alleges that he suffered from serious head, neck, and back injuries requiring extensive

treatment including multiple MRIs and interventional spinal injections. See R. Doc. 1-6 and 1-7.

Plaintiff brought suit against National Interstate Insurance Company (“NIIC”), Slay

Transportation, and Norman Nelson to recover past and future damages for the following: physical




                                                    1
          Case 2:20-cv-02267-EEF-DPC Document 50 Filed 03/25/21 Page 2 of 8




pain and suffering; mental anguish; loss of enjoyment of life; medical expenses; scarring and

disfigurement; lost wages and/or earning capacity; and property damage. R. Doc 1-4 ¶ 11.

          Plaintiff alleges that Slay Transportation is liable under two theories: first, direct

negligence for the negligent hiring, supervision, training, and entrustment of a vehicle to Nelson

and second, vicarious liability. Additionally, Plaintiff alleges that at the time of the collision, there

was an insurance policy issued by NIIC to insure and indemnify the vehicle operated by Nelson

and owned by Slay Transportation. Id. ¶ 13.

    Defendants answered on August 21, 2020, generally denying liability, and raising a number of

affirmative defenses, such as third-party fault, comparative fault, and failure to mitigate damages.

R. Doc. 5 ¶¶ 24, 25. Then on February 26, 2021, Defendants filed an amended answer admitting

that (1) Nelson was solely and completely at fault for the motor vehicle accident on June 17, 2019;

(2) Nelson was acting in the course and scope of his employment with Slay Transportation when

the incident occurred and (3) Nelson was operating a vehicle owned by Slay Transportation at said

time. R. Doc. 38.

    II.      PRESENT MOTION

          Defendant Slay Transportation now seeks to dismiss Plaintiff’s direct negligence claims

for negligent hiring, supervision, training, and entrustment. R. Doc. 13-2. Defendant asserts that,

under Louisiana law, a plaintiff cannot maintain direct negligence claims against the employer

when the employer, having admitted the employee was acting in the course and scope of

employment, is vicariously liable for the negligent acts of its employee. 1 Put differently, Defendant

argues that plaintiff cannot “simultaneously maintain both respondeat superior claims and direct


1
 See, e.g., Elee v. White, 2019-1633 (La. App. 1st Cir. 7/24/20), __ So.3d __, 2020 WL 4251974 at *4, writ denied,
20-01048 (La. 11/10/20), 303 So.3d 1038 (Mem), 2020 WL 6580733; Landry v. Nat’l Union Fire Ins. Co. of
Pittsburgh, 19-337 (La. App. 5th Cir. 12/30/19), 289 So.3d 177, 185-86, writ denied, 20-188 (La. 5/1/20), 295 So.3d
945; and Thomas v. Chambers, No. 18-4373, 2019 WL 1670745 at *7 (E.D. La. Apr. 17, 2019).

                                                        2
       Case 2:20-cv-02267-EEF-DPC Document 50 Filed 03/25/21 Page 3 of 8




negligence claims against Slay Transportation after Slay Transportation has admitted its employee

was in the course and scope of employment when the incident sued upon occurred.” Id. at 14. In

support of this argument, Defendant notes that this rule has been extensively applied by multiple

Louisiana state appellate courts 2 and courts in all three federal districts in Louisiana. 3 Id. at 5.

        In opposition, Plaintiff urges the Court to re-examine this issue pursuant to Louisiana Civil

Code Article 2323, which mandates an assessment of fault against all potential tortfeasors. R. Doc.

27 at 2. Plaintiff cites to an opposing line of cases that allow negligence claims against an employer

who is vicariously liable for the employee’s negligence. 4 Id. at 7. Plaintiff argues that dismissing

the direct negligence claim would allow Slay Transportation to escape a fault assessment for its

own independent acts and omissions so that it essentially becomes nothing more than an insurer

of Nelson. Id. at 1, 8. Plaintiff further contends that dismissal of this claim “would severely

prejudice plaintiff’s case by hindering his ability to paint a fully encompassing picture of

defendants’ tortious conduct.” Id. Moreover, Plaintiff argues that allowing the employer “to

exclude evidence or avoid any public airing of its direct negligence merely because it is also

financially liable under a theory of vicarious liability,” would thwart the “deterrent aim of tort

law.” Id. (quoting Roe v. Safety Nat’l Casualty Corp. et al, No. 18-01353, 2020 WL 3477071

(W.D. La June 25, 2020)).

        In reply, Defendant rejects plaintiff’s public policy arguments and maintains that public

policy considerations weigh in favor of granting the instant motion. R. Doc. 40. Defendant



2
  Elee, 2020 WL 4251974 at *4-5, writ denied, 2020 WL 6580733, Landry, 289 So.3d at 185-86, writ denied, 295
So.3d 945; and Perro, 2020 WL 5815947 at *8.
3
  See, e.g., Rivera v. Robinson, No. 18-14005, 2020 WL 5658899 (E.D. La. Sept. 23, 2020); Wilcox v. Harco Int’l.
Ins., No. 16-187, 2017 WL 2772088 (M.D. La. June 26, 2017); and Dennis v. Collins, No. 15-2410, 2016 WL
6637973 (W.D. La. Nov. 9, 2016).
4
  Roe v. Safety Nat’l Casualty Corp. et al, No. 18-01353, 2020 WL 3477071 (W.D. La June 25, 2020); Gordon v.
Great West Casualty Co., 2020 WL 3472634 (W.D. La. 06/25/20) and Fox v. Nu Line Transport LLC, 2020 WL
4432869 (W.D. La. 07/31/20).

                                                        3
       Case 2:20-cv-02267-EEF-DPC Document 50 Filed 03/25/21 Page 4 of 8




contends that because Slay Transportation’s liability for Nelson’s negligence is not disputed,

evidence at trial related to Slay’s alleged negligence in hiring, training, or supervising Nelson

would be “superfluous and needlessly time-consuming” and “may confuse the jury about the

pertinent issues at trial and could inappropriately impact an award of damages.” Id. at 7 (quoting

Thomas v. Chambers, No. 18-4373, 2019 WL 1670745 at *7 (E.D. La. Apr. 17, 2019)).

   III.      LAW & ANALYSIS

             a. Legal Standard
          Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates the

entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving for

summary judgment bears the initial burden of demonstrating the basis for summary judgment and

identifying those portions of the record, discovery, and any affidavits supporting the conclusion

that there is no genuine issue of material fact. Id. at 323. If the moving party meets that burden,

then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate the

existence of a genuine issue of material fact. Id. at 324.

          A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Hopper v. Frank, 16 F.3d 92, 97 (5th

Cir. 1994); Anderson, 477 U.S. at 249-50. In ruling on a summary judgment motion, a court may

                                                   4
      Case 2:20-cv-02267-EEF-DPC Document 50 Filed 03/25/21 Page 5 of 8




not resolve credibility issues or weigh evidence. See Int’l Shortstop, Inc. v. Rally’s Inc., 939 F.2d

1257, 1263 (5th Cir. 1991). Furthermore, a court must assess the evidence, review the facts and

draw any appropriate inferences based on the evidence in the light most favorable to the party

opposing summary judgment. See Daniels v. City of Arlington, Tex., 246 F.3d 500, 502 (5th Cir.

2001); Reid v. State Farm Mut. Auto. Ins. Co., 784 F.2d 577, 578 (5th Cir. 1986).

       “A partial summary judgment order is not a final judgment but is merely a pre-trial

adjudication that certain issues are established for trial of the case.” Streber v. Hunter, 221 F.3d

701, 737 (5th Cir. 2000). Partial summary judgment serves the purpose of rooting out, narrowing,

and focusing the issues for trial. See Calpetco 1981 v. Marshall Exploration, Inc., 989 F.2d 1408,

1415 (5th Cir. 1993).

           b. Whether Plaintiff Can Pursue Simultaneous Causes of Action Under

               Respondeat Superior and Negligence of Employer

       Slay Transportation now seeks to dismiss Plaintiff’s claims for negligent hiring, training,

supervision, and entrustment because it has stipulated that the employee was in the course and

scope of employment during the accident. The large majority of courts that have examined this

issue have concluded that direct negligence claims, i.e. negligent hiring or training, against the

employer are subsumed within a negligence cause of action against the employee when it is

stipulated that the employee committed the negligence, if any, within the course and scope of

employment. See, e.g., Rivera v. Robinson, No. 18-14005, 2020 WL 5658899, at *3 (E.D. La.

Sept. 23, 2020) (“When the employer has stipulated to vicarious liability for the employee's

negligent act, plaintiffs may not simultaneously maintain a cause of action for respondeat superior

liability and for direct negligence (negligent entrustment) against an employee.”); Meadors v.

D'Agostino, No. 18-01007 2020 WL 1529367, at *3 (M.D. La. Mar. 30, 2020) (“When an



                                                 5
       Case 2:20-cv-02267-EEF-DPC Document 50 Filed 03/25/21 Page 6 of 8




employer stipulates to course and scope, the plaintiff cannot also maintain a direct negligence

claim against the employer.”); see also Pigott v. Heath, No. CV 18-9438, 2020 WL 564958, at *3

(E.D. La. Feb. 5, 2020) (collecting cases from other sections of this Court and other federal districts

in Louisiana). The following rule has emerged governing simultaneous claims in these instances:

       A plaintiff may not simultaneously maintain independent causes of action in tort
       against both an employee and an employer for the same incident when the plaintiff
       alleges both [ ] negligence by the employee and [ ] negligent hiring, training, and/or
       supervision by the employer; and [when] the employer stipulates that the employee
       acted in the course and scope of employment.


Dennis v. Collins, No. 15-2410, 2016 WL 6637973, at *5 (W.D. La. Nov. 9, 2016).

       A court taking the opposite view has allowed these two theories of liability to proceed

based in part on the comparative fault scheme set forth in Louisiana Civil Code art. 2323. In

Gordon, the court found that respondeat superior and direct negligence claims could be maintained

simultaneously in light of the fundamental principle that each tortfeasor is responsible only for the

portion of the damage he has caused. Gordon v. Great W. Cas. Co., No. 18-00967, 2020 WL

3472634, at **4-5 (W.D. La. June 25, 2020); see also Roe v. Safety Nat’l Casualty Corp. et al, No.

18-01353, 2020 WL 3477071 (W.D. La June 25, 2020); and Fox v. Nu Line Transport LLC, 2020

WL 4432869 (W.D. La. 07/31/20).

       There has been no final decision by the Louisiana Supreme Court on this issue to date;

however, the Supreme Court has recently denied writs in two similar cases. Elee v. White, 19-1633

(La. App. 1st Cir. 7/24/20), __ So.3d __, 2020 WL 4251974 at *4, writ denied, 20- 01048 (La.

11/10/20), 303 So.3d 1038 (Mem), 2020 WL 6580733; Landry v. Nat’l Union Fire Ins. Co. of

Pittsburgh, 19-337 (La. App. 5th Cir. 12/30/19), 289 So.3d 177, 185-86, writ denied, 20-188 (La.

5/1/20), 295 So.3d 945. “Although the denial of a writ does not have jurisprudential value, it

demonstrates that the Supreme Court of Louisiana had the opportunity to address the question at


                                                  6
       Case 2:20-cv-02267-EEF-DPC Document 50 Filed 03/25/21 Page 7 of 8




hand but declined to do so.” Rivera v. Robinson, No. 18-14005, 2020 WL 5658899, at *4 (E.D.

La. Sept. 23, 2020)

    IV.      Application to Case at Bar

          The Court recognizes the past jurisprudence addressing this issue, as well as Plaintiff’s

arguments regarding Louisiana’s doctrine of comparative fault. See La. C.C. art. 2323. The present

case, however, differs significantly from those discussed above because there is no issue of

liability. Here, Defendants have amended their answer to stipulate not only that Nelson was in the

course and scope of his employment during the accident, but also that Nelson was solely and

completely at fault. See R. Doc. 38 ¶¶ 8-10. In other words, Slay Transportation has admitted that

it is liable for the negligent acts of its employee.

          As such, the only reason for Plaintiff seeking to admit evidence related to his direct

negligence claim against Slay Transportation would be to inflame the jury or to encourage them

to punish the Defendant for past conduct. Accordingly, the Court must conclude that evidence of

the employer’s alleged negligence in hiring or training the employee is not relevant in this case

under Rule 401 of the Federal Rules of Evidence, and if relevant, problematic under Rule 403 of

the Federal Rules of Evidence as there is a significant danger of unfair prejudice or misleading the

jury. Fed. R. Evid. 401; 403.

          Based on the facts of this case, the Court need not weigh in on the broader debate at this

time. In this case, the only remaining issue is the nature and extent of Plaintiff’s damages.

Regardless of whether these theories are considered two independent cases of action, the practical

reality is that specific evidence of the employer’s alleged direct negligence in hiring or training the

employee is inadmissible at trial in the instant case for the reasons stated.




                                                       7
      Case 2:20-cv-02267-EEF-DPC Document 50 Filed 03/25/21 Page 8 of 8




VI. CONCLUSION

       For the foregoing reasons,

       IT IS ORDERED that the Defendant’s motion for partial summary judgment on Plaintiff’s

negligent hiring, training, supervision, and entrustment claims, R. Doc. 13, is hereby GRANTED.



       New Orleans, Louisiana, this 25th day of March, 2021.




                                                        UNITED STATES DISTRICT JUDGE




                                              8
